Donley, J.
—The judgment in this case must he reversed. It does not appear from the evidence that the defendant took and used the ox in Ellis county. It was necessary that this proof should have been made. It was a matter of substance, and requisite to give the court jurisdiction.
The proof was further insufficient, in not showing the value of the ox; this was necessary to enable the jury to determine the amount of punishment. (State v McCormack, 22 Tex., 297.)
The judgment is reversed, and the cause
Demanded.